                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Larry Wayne Aiken,                         JUDGMENT IN CASE

             Plaintiff(s),                            5:20-cv-00007-FDW

                 vs.

          Peter Adolf, et al,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 20, 2020 Order.

                                               April 20, 2020




         Case 5:20-cv-00007-FDW Document 9 Filed 04/20/20 Page 1 of 1
